EXHIBIT 10.13

 

HEALTHSOUTH CORPORATION

 

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Effective July 1, 1997

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE I—PURPOSE; EFFECTIVE DATE

   1

ARTICLE II—DEFINITIONS

   1

2.1 Account

   1

2.2 Actuarial Equivalent

   1

2.3 Beneficiary

   1

2.4 Board

   1

2.5 Change in Control

   2

2.6 Committee

   2

2.7 Company

   2

2.8 Compensation

   2

2.9 Deferral Commitment

   3

2.10 Deferral Period

   3

2.11 Determination Date

   3

2.12 Disability

   3

2.13 Early Retirement Date

   3

2.14 Elective Deterred Compensation

   3

2.15 Employee

   3

2.16 Employer

   3

2.17 Employment

   4

2.18 ESOP

   4

2.19 Financial Hardship

   4

2.20 Interest

   4

2.21 Normal Retirement Date

   4

2.22 Participant

   4

2.23 Participation Agreement

   5

2.24 Plan Benefit

   5

2.25 Retirement

   5

2.26 Retirement Investment Plan

   5

2.27 Years of Participation

   5

ARTICLE III—PARTICIPATION AND DEFERRAL COMMITMENTS

   5

3.1 Eligibility and Participation

   5

3.2 Form of Deferral; Minimum Deferral

   6

3.3 Elections for Part-Years

   6

3.4 Limitation on Deferral

   6

3.5 Modification of Deferral Commitment

   6

3.6 Change in Employment Status

   6

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE IV—DEFERRED COMPENSATION ACCOUNT

   7

4.1 Accounts

   7

4.2 Elective Deferred Compensation

   7

4.3 Retirement Investment Plan Makeup Credit

   7

4.4 ESOP Makeup Credit

   7

4.5 Excise Tax and Lost Benefit Makeup

   7

4.6 Interest

   7

4.7 Determination of Accounts

   7

4.8 Vesting of Accounts

   8

4.9 Statement of Accounts

   8

ARTICLE V—PLAN BENEFITS

   8

5.1 Retirement Benefit

   8

5.2 Termination Benefit

   8

5.3 Death Benefit

   8

5.4 In-Service Withdrawals

   9

5.5 Hardship Distributions

   9

5.6 Form of Benefit Payment

   9

5.7 Small Accounts

   10

5.8 Accelerated Distribution

   10

5.9 Withholding: Payroll Taxes

   10

5.10 Payment to Guardian

   10

ARTICLE VI—BENEFICIARY DESIGNATION

   10

6.1 Beneficiary Designation

   10

6.2 Changing Beneficiary

   11

6.3 Community Property

   11

6.4 Amendments

   11

6.5 No Beneficiary Designation

   12

6.6 Effect of Payment

   12

ARTICLE VII—ADMINISTRATION

   12

7.1 Committee; Duties

   12

7.2 Agents

   12

7.3 Binding Effect of Decisions

   12

7.4 Indemnity of Committee

   13

 

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE VIII—CLAIMS PROCEDURE

   13

8.1 Claim

   13

8.2 Denial of Claim

   13

8.3 Review of Claim

   13

8.4 Final Decision

   13

ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN

   13

9.1 Amendment

   13

9.2 Employer’s Right to Terminate

   14

ARTICLE X—MISCELLANEOUS

   14

10.1 Unfunded Plan

   14

10.2 Company and Employer Obligations

   15

10.3 Unsecured General Creditor

   15

10.4 Trust Fund

   15

10.5 Nonassignability

   15

10.6 Not a Contract of Employment

   15

10.7 Protective Provisions

   16

10.8 Terms

   16

10.9 Captions

   16

10.10 Governing Law

   16

10.11 Validity

   16

10.12 Notice

   16

10.13 Successors

   16

 

(iii)



--------------------------------------------------------------------------------

HEALTHSOUTH CORPORATION

 

EXECUTIVE DEFERRED COMPENSATION PLAN

 

ARTICLE I—PURPOSE; EFFECTIVE DATE

 

The purpose of this Executive Deferred Compensation Plan (the “Plan”) is to
provide current tax planning opportunities as well as supplemental funds upon
the retirement or death of selected employees of HEALTHSOUTH Corporation (the
“Company”). It is intended that the Plan will aid in attracting and retaining
employees of exceptional ability by providing them with these benefits. The Plan
shall be effective as of June 1, 1997.

 

ARTICLE II—DEFINITIONS

 

For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 

2.1 Account

 

“Account” means the Retirement Account or the Moody’s Account, where
appropriate, as maintained by the Employer in accordance with Article IV with
respect to any deferral of Compensation pursuant to this Plan. A Participant’s
Retirement Account or Moody’s Account shall be utilized solely as a device for
the determination and measurement of the amounts to be paid to the Participant
pursuant to the Plan. A Participant’s Account shall not constitute or be treated
as a trust fund of any kind.

 

2.2 Actuarial Equivalent

 

“Actuarial Equivalent” means equivalence in value between two or more forms
and/or times of payment based on a determination by an actuary chosen by the
Company using sound actuarial assumptions at the time of such determination.

 

2.3 Beneficiary

 

“Beneficiary” means the person, persons or entity entitled under Article VI to
receive any Plan benefits payable after a Participant’s death.

 

2.4 Board

 

“Board” means the Board of Directors of the Company.

 

PAGE 1 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

2.5 Change in Control

 

A “Change in Control” shall mean:

 

(a) The acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, but excluding, for this purpose, the Company or its
subsidiaries, or any employee benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of 25% or more of either the then-outstanding
shares of the Company’s Common Stock, par value $0.01 per share, or the combined
voting power of the Company’s then-outstanding voting securities entitled to
vote generally in the election of Directors; or

 

(b) Individuals who, as of June 1, 1997, constitute the Board of Directors of
the Company (as of such date, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any person becoming a Director subsequent to such date whose election, or
nomination for election, was approved by a vote of at least a majority of the
Directors then constituting the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of
Directors of the Company) shall be, for purposes of this definition, considered
as though such person were a member of the Incumbent Board; or

 

(c) Approval by the stockholders of the Company of a reorganization, merger,
consolidation or share exchange, in each case with respect to which persons who
were the stockholders of the Company immediately prior to such reorganization,
merger, consolidation or share exchange do not, immediately thereafter, own more
than 75% of the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged, consolidated or other surviving
entity’s then-outstanding voting securities, or a liquidation or dissolution of
the Company or the sale of all or substantially all of the assets of the
Company.

 

2.6 Committee

 

“Committee” means the Committee appointed by the Chief Executive Officer to
administer the Plan pursuant to Article VII.

 

2.7 Company

 

“Company” means HEALTHSOUTH Corporation, a Delaware corporation, or any
successor corporation or other entity resulting from a merger or consolidation
into or with the Company.

 

2.8 Compensation

 

“Compensation” means total cash compensation, including bonuses paid by the
Employer, and before reduction for amounts deferred under this Plan or any
tax-qualified Plan sponsored by the Employer which permits deferral of current
compensation. Compensation does not include expense reimbursements, overtime,
any form of noncash compensation or benefits.

 

PAGE 2 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

2.9 Deferral Commitment

 

“Deferral Commitment” means a Salary Deferral Commitment or a Bonus Deferral
Commitment made by a Participant pursuant to Article III and for which a
Participation Agreement has been submitted by the Participant to the Committee.

 

2.10 Deferral Period

 

“Deferral Period” means the period over which a Participant has elected to defer
a portion of his Compensation. The Deferral Period shall be one calendar year
for a Salary Deferral Commitments. For Bonus distribution, the Deferral Period
shall be set out in the election form. The Deferral Period may be modified
pursuant to Sections 3.3 or 3.5.

 

2.11 Determination Date

 

“Determination Date” means the last day of each calendar month.

 

2.12 Disability

 

“Disability” means a physical or mental condition which, in the opinion of the
Committee, prevents an Employee from satisfactorily performing Employee’s usual
duties for Employer. The Committee’s decision as to Disability will be based
upon medical reports and/or other evidence satisfactory to the Committee.

 

2.13 Early Retirement Date

 

“Early Retirement Date” means the date prior to his Normal Retirement Date on
which the Participant actually terminates Employment following both:

 

(a) The attainment of age 55; and

 

(b) Completion of five Years of Participation.

 

2.14 Elective Deferred Compensation

 

“Elective Deferred Compensation” means the amount of Compensation that a
Participant elects to defer pursuant to a Deferral Commitment.

 

2.15 Employee

 

“Employee” shall mean a person, other than an independent contractor, who is
receiving remuneration for services rendered to, or labor performed for, the
Employer (or who would be receiving such remuneration except for an authorized
leave of absence) with respect to such persons duties as a key employee of the
Employer as determined by the Committee under Article III.

 

2.16 Employer

 

“Employer” means the Company and any affiliated or subsidiary corporations
designated by the Board.

 

PAGE 3 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

2.17  Employment

 

“Employment” means a Participant’s ongoing service with the Employer.

 

2.18  ESOP

 

“ESOP” means the HEALTHSOUTH Corporation Employee Stock Benefit Plan.

 

2.19  Financial Hardship

 

“Financial Hardship” means severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined in Section 152(a) of the Internal Revenue Code) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that will
constitute an unforeseeable emergency will depend upon the facts of each case,
but in any case, payment may not be made to the extent that such hardship is or
may be relieved:

 

(a) Through reimbursement or compensation by insurance or otherwise;

 

(b) By liquidation of the Participant’s assets, to the extent the liquidation of
such as sets would not itself cause severe financial hardship; or

 

(c) By cessation of deferrals under the Plan.

 

2.20  Interest

 

“Interest” on a Determination Date means interest computed at the rate provided
below:

 

(a) Moody’s Account Interest. The interest yield credited to a Moody’s Account
shall be equal to the monthly equivalent of the annual yield of the Moody’s
Average Corporate Bond Yield Index for the preceding calendar month as published
by Moody’s Investor Service, Inc. (or any successor thereto) or, if such index
is no longer published, a substantially similar index selected by the Committee.

 

(b) Retirement Account Interest. The interest yield credited to a Retirement
Account shall be equal to the monthly equivalent of the effective annual yield
on the Moody’s Account plus 2%.

 

2.21  Normal Retirement Date

 

“Normal Retirement Date” means the first day of the month coinciding with or
next following the date on which the Participant attains age 62.

 

2.22 Participant

 

“Participant” means any individual who is participating or has participated in
this Plan as provided in Article III.

 

PAGE 4 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

2.23  Participation Agreement

 

“Participation Agreement” means the agreement submitted by a Participant to the
Committee prior to the beginning of the Deferral Period with respect to one or
more Deferral Commitments made for such Deferral Period.

 

2.24  Plan Benefit

 

“Plan Benefit” means the benefit payable to a Participant as calculated in
Article V.

 

2.25  Retirement

 

“Retirement” means termination of Employment at the Participant’s Normal
Retirement Date or Early Retirement Date as applicable.

 

2.26  Retirement Investment Plan

 

“Retirement Investment Plan” means the HEALTHSOUTH Retirement Investment Plan as
amended from time to time, or any other profit-sharing or retirement plan
maintained by the Employer and qualified under Sections 401 (a) and 401 (k) of
the Code.

 

2.27  Years of Participation

 

“Years of Participation” shall mean, with respect to any Participant, the number
of completed 12-month periods from the date such Participant made his first
deferral under the Plan, each measured from the month and day of such date.

 

ARTICLE III—PARTICIPATION AND DEFERRAL COMMITMENTS

 

3.1 Eligibility and Participation

 

(a) Eligibility. Eligibility to participate in the Plan shall be limited to
those key management employees of the Employer who are designated, from time to
time, by the Committee.

 

(b) Participation. An eligible Employee who elects to participate in the Plan
with respect to any Deferral Period must submit a Participation Agreement to the
Committee prior to the Deferral Period.

 

(c) Part-Year Participation. In the event that an Employee first becomes
eligible to participate during a Deferral Period, a Participation Agreement must
be submitted to the Committee no later than 30 days following written
notification to the Employee of eligibility to participate. Such Participation
Agreement shall be effective only with regard to Compensation earned or payable
following the submission of the Participation Agreement to the Committee.

 

PAGE 5 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

3.2 Form of Deferral; Minimum Deferral

 

Subject to Section 3.4 below, a Participant may elect in the Participation
Agreement any of the following Deferral Commitments:

 

(a) Salary Deferral Commitment. An Employee-Participant may elect to defer all
or any portion of his monthly compensation for the Deferral Period. The amount
to be deferred shall be stated as a percentage of base salary or dollar amount
and may not be less than $2,400.

 

(b) Bonus Deferral Commitment. A Participant may elect to defer all or a portion
of the bonus amounts to be paid by the Employer in the Deferral Period. The
amount to be deferred shall be stated as a percentage of such bonus and must not
be less than $2,400, unless the Participant also elects to make a Salary
Deferral Commitment, in which case there shall be no minimum Bonus Deferral
Commitment.

 

3.3 Elections for Part-Years

 

In the event an Employee enters this Plan at any time other than January 1 of
any calendar year, the amount which must be completed under the appropriate
minimum Deferral Commitment stated in Section 3.2 during the initial partial
year of participation shall be the pro-rata portion based upon complete months
left in the initial calendar year.

 

3.4 Limitation on Deferral

 

Subject to the next sentence, a Participant may defer up to 100% of the
Participant’s Compensation. However, the Committee may impose another maximum
deferral amount or increase the minimum deferral amount under Section 3.2 from
time to time by giving written notice to all Participants; provided, however,
that no such changes may affect a Deferral Commitment made prior to the
Committee’s action.

 

3.5 Modification of Deferral Commitment

 

A Deferral Commitment shall be irrevocable, except that the Committee may permit
a Participant to reduce the amount to be deferred, or waive the remainder of the
Deferral Commitment, upon a finding that the Participant has suffered a
Financial Hardship. If a Participant ceases receiving Compensation during a
Deferral Period due to Disability, the Deferral Commitment shall cease at that
time.

 

3.6 Change in Employment Status

 

If the Board determines that a Participant’s employment performance is no longer
at a level that deserves reward through participation in this Plan, but does not
terminate the Participant’s Employment, no Deferral Commitments may be made by
such Participant after the date designated by the Board.

 

PAGE 6 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

ARTICLE IV—DEFERRED COMPENSATION ACCOUNT

 

4.1 Accounts

 

For recordkeeping purposes only, two Accounts shall be maintained for each
Participant.

 

4.2 Elective Deferred Compensation

 

A Participant’s Elective Deferred Compensation shall be credited to the
Participant’s Account as the corresponding nondeferred portion of the
Compensation becomes or would have become payable. Any withholding of taxes or
other amounts with respect to deferred Compensation that is required by state,
federal, or local law shall be withheld from the Participant’s nondeferred
Compensation to the maximum extent possible, with any excess being withheld from
the Participant’s Account.

 

4.3 Retirement Investment Plan Makeup Credit

 

The Employer shall credit to each Participant’s Account no later than the last
day of each year an amount equal to any lost employer contribution to the
Participant’s Retirement Investment Plan Account as a result of Participating in
this Plan.

 

4.4 ESOP Makeup Credit

 

The Employer shall credit to each Participant’s Account no later than the last
day of each year an amount equal to any lost employer contribution to the
Participant’s ESOP Account as a result of Participating in this Plan.

 

4.5 Excise Tax and Lost Benefit Makeup

 

If as a result of participating in this Plan the Participant is required to pay
additional excise tax under Section 4999 of the Internal Revenue Code (“IRC”),
or receives a smaller benefit from any other Employer Plan as a result of any
IRC Section 280G Golden Parachute limitations, then a makeup amount shall be
payable from this Plan. This amount shall be equal to the amount of Section 4999
excise tax payable and any lost benefit from other Employer Plans due to IRC
Section 280G Golden Parachute limitation, as a result of participation in this
Plan, plus any excise tax or income taxes payable due to this payment. The
Company and Participant shall cooperate in good faith in making such
determination and in providing the necessary information for this purpose.

 

4.6 Interest

 

The Accounts shall be credited monthly with the appropriate Interest earned
based on the interest rates specified in 2.20. Interest earned shall be
calculated as of each Determination Date based upon the average daily balance of
the Account since the preceding Determination Date and shall be credited to the
Participant’s Accounts at that time.

 

4.7 Determination of Accounts

 

Each Participant’s Retirement Account and Moody’s Account as of each
Determination Date shall consist of the balance of the Participant’s Accounts as
of the immediately preceding Determination Date, plus the Participant’s Elective
Deferred Compensation credited, any ESOP or Retirement

 

PAGE 7 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

Investment Plan Makeup credited and the appropriate Interest earned, minus the
amount of any withdrawals or distributions made since the immediately preceding
Determination Date.

 

4.8 Vesting of Accounts

 

Each Participant shall be 100% vested at all times in the amount of Compensation
elected to be deferred under this Plan and Interest thereon. Any ESOP or
Retirement Investment Plan Makeup credited to the Participant’s Account shall
vest at the same rate as the underlying Plan, except upon a Change in Control,
Disability, or death, in which case the Participant shall be 100% vested in any
Makeup. However, the Participant shall be entitled to receive either the
Retirement Account or the Moody’s Account, as determined under Article V, but
not both.

 

4.9 Statement of Accounts

 

The Committee shall submit to each Participant, within 120 days after the close
of each calendar year and at such other time as determined by the Committee, a
statement setting forth the balance to the credit of each Account maintained for
a Participant.

 

ARTICLE V—PLAN BENEFITS

 

5.1 Retirement Benefit

 

The Employer shall pay a Plan Benefit equal to the Participant’s Retirement
Account to a Participant who terminates Employment by reason of Retirement.
Disability or within 24 months of a Change in Control.

 

5.2 Termination Benefit

 

The Employer shall pay a Plan Benefit equal to the Participant’s vested Moody’s
Account to a Participant who terminates Employment for any reason other than
those provided for in Sections 5.1 or 5.3. Such benefit shall be paid in a lump
sum within 90 days of the Participant’s termination.

 

5.3 Death Benefit

 

Upon the death of a Participant, the Employer shall pay to the Participant’s
Beneficiary an amount determined as follows:

 

(a) Post-Termination. If the Participant dies after termination of Employment,
the amount payable shall be equal to the remaining unpaid balance of the
Participant’s appropriate Account.

 

(b) Pre-Termination. If the Participant dies prior to termination of Employment,
the amount payable shall be the Participant’s Retirement Account balance.

 

PAGE 8 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

5.4 In-Service Withdrawals

 

Participants shall be permitted to elect to withdraw amounts from their Account
subject to the following restrictions:

 

(a) Timing of Election to Withdraw. The election to make an In-Service
Withdrawal must be made at the same time the Participant enters into a
Participation Agreement for a Deferral Commitment. However, such election may be
modified if such modification is no later than the end of the calendar year that
is five calendar years prior to the calendar year the Participant was scheduled
to receive the benefits.

 

(b) Amount of Withdrawal. The amount which a Participant can elect to withdraw
with respect to any Deferral Commitment shall be limited to 100% of the amount
of such Deferral Commitment plus Interest.

 

(c) Timing of In-Service Withdrawals. The amount elected to be withdrawn shall
be paid in a lump sum, unless the Committee approves an alternative form of
payment at the time elected by the Participant in his Participation Agreement
wherein he elected the In-Service Withdrawal. In no event shall such a
withdrawal commence prior to five years following the beginning of the Deferral
Period in which the Participant elected the In-Service Withdrawal.

 

5.5 Hardship Distributions

 

Upon a finding that a Participant has suffered a Financial Hardship or a
Disability, the Committee may in its sole discretion, make distributions from
the Participant’s Account prior to the time specified for payment of benefits
under the Plan. The amount of such distribution shall be limited to the amount
reasonably necessary to meet the Participant’s requirements during the Financial
Hardship or Disability.

 

5.6 Form of Benefit Payment

 

(a) All Plan Benefits other than Termination. In-Service Withdrawals or Hardship
Distributions shall be paid in the form selected by the Participant at the time
of the Deferral Commitment from among the following alternatives:

 

(i) Lump-sum payment.

 

(ii) Substantially equal annual installments of the Account and Interest
amortized over a period of five years.

 

(iii) Substantially equal annual installments of the Account and Interest
amortized over a period of ten years.

 

(iv) Substantially equal annual installments of the Account and Interest
amortized over a period of 15 years, but not beyond age 80.

 

(v) Any other method that is the Actuarial Equivalent of the Participant’s
appropriate Account balance, if such method is approved by the Committee.

 

(b) Benefits shall commence based upon one of the following options elected by
the Participant:

 

(i) Within 65 days after Retirement.

 

PAGE 9 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

(ii) In the beginning of a calendar year following Retirement selected by the
Participant, but not more than five years after Retirement.

 

(c) The Participant may modify the form or timing of benefit payment as long as
such modification is made before the end of the calendar year two calendar years
prior to when the Participant’s benefits were scheduled to commence had the
modification not been made.

 

5.7 Small Accounts

 

Notwithstanding Section 5.6(a), if a Participant’s Account is less than $20,000,
the Committee shall pay the Participant in a lump sum.

 

5.8 Accelerated Distribution

 

Notwithstanding any other provision of the Plan, at any time, a Participant
shall be entitled to receive, upon written request to the Committee, a lump-sum
distribution equal to 90% of the vested Account balance as of the Determination
Date immediately preceding the date on which the Committee receives the written
request. The remaining balance shall be forfeited by the Participant. The amount
payable under this section shall be paid in a lump sum within 30 days following
the receipt of the notice from the Participant by the Committee.

 

5.9 Withholding; Payroll Taxes

 

The Employer shall withhold from payments made hereunder any taxes required to
be withheld from such payments under federal, state or local law. However, a
Beneficiary may elect not to have withholding for federal income tax pursuant to
Section 3405(a)(2) of Internal Revenue Code, or any successor provision thereto.

 

5.10  Payment to Guardian

 

If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of his property, the Committee may
direct payment of such Plan Benefit to the guardian, legal representative, or
person having the care and custody of such minor, incompetent, or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Plan
Benefit. Such distribution shall completely discharge the Committee from all
liability with respect to such benefit.

 

ARTICLE VI—BENEFICIARY DESIGNATION

 

6.1 Beneficiary Designation

 

Subject to Section 6.3, each Participant shall have the right, at any time, to
designate one or more persons or an entity as Beneficiary (both primary as well
as secondary) to whom benefits under this Plan shall be paid in the event of
Participant’s death prior to complete distribution of the Participant’s Account.
Each Beneficiary designation shall be in a written form prescribed by the
Committee and shall be effective only when filed with the Committee during the
Participant’s lifetime.

 

PAGE 10 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

6.2 Changing Beneficiary

 

Subject to Section 6.3, any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new designation with the Committee. The filing of a new designation
shall cancel all designations previously filed.

 

6.3 Community Property

 

If the Participant resides in a community property state, the following rules
shall apply:

 

(a) Designation by a married Participant of a Beneficiary other than the
Participant’s spouse shall not be effective unless the spouse executes a written
consent that acknowledges the effect of the designation, or it is established
the consent cannot be obtained because the spouse cannot be located.

 

(b) A married Participant’s Beneficiary designation may be changed by a
Participant with the consent of the Participant’s spouse as provided for in
Section 6.3(a) by the filing of a new designation with the Committee.

 

(c) If the Participant’s marital status changes after the Participant has
designated a Beneficiary, the following shall apply:

 

(i) If the Participant is married at the time of death but was unmarried when
the designation was made, the designation shall be void unless the spouse has
consented to it in the manner prescribed in Section 6.3(a).

 

(ii) If the Participant is unmarried at the time of death but was married when
the designation was made:

 

a) The designation shall be void if the spouse was named as Beneficiary unless
Participant had submitted a change of beneficiary listing the former spouse as
the beneficiary.

 

b) The designation shall remain valid if a nonspouse Beneficiary was named.

 

(iii) If the Participant was married when the designation was made and is
married to a different spouse at death, the designation shall be void unless the
new spouse has consented to it in the manner prescribed above.

 

6.4 Amendments

 

Any Beneficiary designation may be changed by a Participant without the consent
of any designated Beneficiary by the filing of a new Beneficiary Designation
with the Committee. The filing of a new Beneficiary Designation form will cancel
all Beneficiary Designations previously filed. If a Participant’s Compensation
is community property, any Beneficiary Designation shall be valid or effective
only as permitted under applicable law.

 

PAGE 11 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

6.5 No Beneficiary Designation

 

In the absence of an effective Beneficiary Designation, or if all designated
Beneficiaries predecease the Participant or dies prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be the person in the first of the following classes in which
there is a survivor:

 

(a) the surviving spouse;

 

(b) the Participant’s children, except that if any of the children predeceases
the Participant but leaves issue surviving, then such issue shall take by right
of representation the share the deceased child would have taken if living;

 

(c) the Participant’s estate.

 

6.6 Effect of Payment

 

The payment to the deemed Beneficiary shall completely discharge Employer’s
obligations under this Plan.

 

ARTICLE VII—ADMINISTRATION

 

7.1 Committee; Duties

 

This Plan shall be supervised by the Committee, which shall consist of not less
than three persons appointed by the Chief Executive Officer. The Committee shall
have the authority to make, amend, interpret and enforce all appropriate rules
and regulations for the administration of this Plan and decide or resolve any
and all questions, including interpretations of this Plan, as may arise in
connection with the Plan. A majority vote of the Committee members, whether
taken at a meeting or evidenced in a writing, shall control any decision.
Members of the Committee may be Participants under this Plan.

 

7.2 Agents

 

The Committee may, from time to time, employ or engage other agents and delegate
to them such administrative duties as it sees fit and may from time to time
consult with counsel who may be counsel to the Employer.

 

7.3 Binding Effect of Decisions

 

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

 

PAGE 12 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

7.4 Indemnity of Committee

 

The Employer shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan, except in the case of gross
negligence or willful misconduct.

 

ARTICLE VIII—CLAIMS PROCEDURE

 

8.1 Claim

 

Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee, which shall respond in writing as soon as practicable.

 

8.2 Denial of Claim

 

If the claim or request is denied, the written notice of denial shall state:

 

(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.

 

(b) A description of any additional material or information required and an
explanation of why it is necessary.

 

(c) An explanation of the Plan’s claim review procedure.

 

8.3 Review of Claim

 

Any person whose claim or request is denied or who has not received a response
within 30 days may request review by notice given in writing to the Committee.
The claim or request shall be reviewed by the Committee which may, but shall not
be required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

 

8.4 Final Decision

 

The decision on review shall normally be made within 60 days. If an extension of
time is required for a hearing or other special circumstances, the claimant
shall be notified and the time limit shall be 120 days. The decision shall be in
writing and shall state the reasons and the relevant Plan provisions. All
decisions on review shall be final and bind all parties concerned.

 

ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN

 

9.1 Amendment

 

The Board may at any time amend the Plan in whole or in part, provided, however,
that no amendment shall be effective to decrease or restrict the amount accrued
to the date of Amendment in

 

PAGE 13 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

any Account maintained under the Plan. Any change in the definition of Interest
shall apply only to those amounts credited to the Participant’s Account as a
result of Deferral Commitments made after the Amendment, unless the Amendment is
made with the written approval of Participants representing at least 66% of the
aggregate Plan liability.

 

9.2 Employer’s Right to Terminate

 

The Board may at any time partially or completely terminate the Plan if, in its
judgment, the tax, accounting or other effects of the continuance of the Plan,
or potential payments thereunder would not be in the best interests of the
Employer.

 

(a) Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments. In
the event of such a Partial Termination, the Plan shall continue to operate and
be effective with regard to Deferral Commitments entered into prior to the
effective date of such Partial Termination.

 

(b) Complete Termination. The Board may completely terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments, and
by terminating all ongoing Deferral Commitments. In the event of Complete
Termination, the Plan shall cease to operate and the Employer shall pay out to
each Participant such Participant’s Retirement Account as if the Participant had
terminated service as of the effective date of the Complete Termination.
Payments shall be made in equal annual installments over the period listed
below, based on the Retirement Account balance:

 

Retirement Account Balance

--------------------------------------------------------------------------------

   Payout Period


--------------------------------------------------------------------------------

Less than $10,000

   1 Year 

$10,000 but less than $50,000

   3 Years

More than $50,000

   5 Years

 

ARTICLE X—MISCELLANEOUS

 

10.1  Unfunded Plan

 

This Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
Accordingly, the Plan shall terminate and no further benefits shall accrue
hereunder in the event it is determined by a court of competent jurisdiction or
by an opinion of counsel that the Plan constitutes an employee pension benefit
plan within the meaning of Section 3(2) of ERISA which is not so exempt. In the
event of such termination, all ongoing Deferral Commitments shall terminate, no
additional Deferral Commitments will be accepted by the Committee, and the
amount of each Participant’s vested Account balance shall be distributed to such
Participant at such time and in such manner as the Committee, in its sole
discretion, determines.

 

PAGE 14 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

10.2  Company and Employer Obligations

 

The obligation to make benefit payments to any Participant under the Plan shall
be a joint and several liability of the Company and the Employer that employed
the Participant. Such Company obligation may not be transferred to a successor
Company without the express written consent of the Participant to whom the
obligation is owed.

 

10.3  Unsecured General Creditor

 

In the event of an Employer’s insolvency, Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of the Employer, except as unsecured general
creditors of the Employer, nor shall they be Beneficiaries of, or have any
rights, claims or interests in any life insurance policies, annuity contracts or
the proceeds therefrom owned or which may be acquired by the Employer. In that
event, any and all of the Employer’s assets and policies shall be and remain,
the general, unpledged, unrestricted assets of the Employer. The Employer’s
obligation under the Plan shall be that of an unfunded and unsecured promise of
the Employer to pay money in the future.

 

10.4  Trust Fund

 

The Employer shall be responsible for the payment of all benefits provided under
the Plan. At its discretion, the Employer may establish one or more trusts, with
such trustees as the Board may approve, for the purpose of providing for the
payment of such benefits. Such trust or trusts may be irrevocable, but the
assets thereof shall be subject to the claims of the Employer’s creditors. To
the extent any benefits provided under the Plan are actually paid from any such
trust, the Employer shall have no further obligation with respect thereto, but
to the extent not so paid, such benefits shall remain the obligation of, and
shall be paid by the Employer.

 

10.5  Nonassignability

 

Neither a Participant nor any other person shall have any right to sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

 

10.6  Not a Contract of Employment

 

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Employer and the Participant, and the
Participant (or his Beneficiary) shall have no rights against the Employer
except as may otherwise be specifically provided herein. Moreover, nothing in
this Plan shall be deemed to give a Participant the right to be retained in the
service of the Employer or to interfere with the right of the Employer to
discipline or discharge him at any time.

 

PAGE 15 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

10.7  Protective Provisions

 

A Participant will cooperate with the Employer by furnishing any and all
information reasonably requested by the Employer, in order to facilitate the
payment of benefits hereunder, and by taking such physical examinations as the
Employer may reasonably deem necessary and taking such other action as may be
reasonably requested by the Employer.

 

10.8  Terms

 

Whenever any words are used herein in the masculine, they shall be construed as
though they were used in the feminine in all cases where they would so apply;
and wherever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.

 

10.9  Captions

 

The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

10.10  Governing Law

 

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Alabama, applied without giving effect to any
conflicts-of-law principles.

 

10.11  Validity

 

In case any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 

10.12  Notice

 

Any notice or filing required or permuted to be given to the Committee under the
Plan shall be sufficient if in writing and hand delivered, or sent by registered
or certified mail, to any member of the Committee or the Secretary of the
Employer. Such notice shall be deemed given as of the date of deliver or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 

10.13  Successors

 

The provisions of this Plan shall bind and inure to the benefit of the Employer
and its successors and assigns. The term successors as used herein shall include
any corporation or other business

 

PAGE 16 - EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

entity which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of the Employer, and
successors of any such corporation or other business entity.

 

HEALTHSOUTH CORPORATION

By:

       

Chief Executive Officer

By:

       

Secretary

Dated:

   

 

PAGE 17 - EXECUTIVE DEFERRED COMPENSATION PLAN